Citation Nr: 0940691	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral 
pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty with 
the United States Marine Corps from January 1960 to January 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Board remanded the claim to afford the 
Veteran a VA examination. 

On the basis of the findings of the requested VA examination, 
in rating decision in August 2009, the RO increased the 
rating to 30 percent, effective from September 14, 2004, the 
date of receipt of the claim for increase.  


FINDING OF FACT

In a written statement, received by the Board in August 2009, 
prior to promulgation of a decision on the appeal, the 
Veteran withdraw his appeal on the claim for increase for 
bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim for a rating higher than 30 percent for 
bilateral pes planus.  38 U.S.C.A. §§ 7105(a), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  

Following notice of the rating decision in August 2009, 
increasing the rating for bilateral pes planus to 30 percent, 
the Veteran stated in writing that he was satisfied with the 
assigned rating and he did not want to continue his appeal. 

As the Veteran has withdrawn the appeal in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction. 


ORDER

The appeal for rating higher than 30 percent for bilateral 
pes planus is dismissed.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


